DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
            2.	Claims 1-8, 10-13 and 15-20 are allowed in view of Applicant’s Amendments/Remarks (filed 12/14/2021). Particularly, the prior art of record fails to disclose or fairly suggest a method performed by a first computing device to discover a processing offloader in a networked environment…and the feature of “…determining, by a processor, that a processing bandwidth of the second multimedia device falls below a threshold processing bandwidth, wherein the processing bandwidth of the second multimedia device indicates available processing resources of the second multimedia device; forwarding user interface graphics rendering instructions from the second multimedia device to the processing offloader based on determining that the processing bandwidth of the second multimedia device exceeds the threshold processing bandwidth, wherein the processing offloader is configured to process the user interface graphics rendering instructions and render user interface graphics based on the user interface graphics rendering instructions; transmitting a first communication to the second multimedia device indicating a request to enable a proxy configured to output received rendered user interface graphics and disable a native UI executing on the second multimedia device; and forwarding the rendered user interface graphics from the processing offloader to the second multimedia device.” as generally recited in combination with other features of all the independent claims.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                  


ANNAN Q. SHANG